Citation Nr: 1703856	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a multisymptom undiagnosed illness manifested by joint pain.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a multisymptom undiagnosed illness manifested by sinus problems.

3.  Entitlement to service connection for an undiagnosed illness manifested by gastrointestinal symptoms and kidney problems.

4.  Entitlement to a rating in excess of 10 percent for service-connected tinea versicolor.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1992, which included service in the Southwest Asia Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 1998 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In August 2015, the Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The matters of the Veteran's entitlement to service connection for a multisymptom undiagnosed illness manifested by joint pain, entitlement to service connection for an undiagnosed illness manifested by gastrointestinal symptoms and kidney problems, and entitlement to a rating in excess of 10 percent for service-connected tinea versicolor were previously before the Board and were remanded for additional development in December 2015.  A review of the records shows that further development is required for these claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for a multisymptom undiagnosed illness manifested by joint pain, entitlement to service connection for an undiagnosed illness manifested by gastrointestinal symptoms and kidney problems, and entitlement to rating in excess of 10 percent for service-connected tinea versicolor are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In April 1998, the RO denied the Veteran's claim of entitlement to service connection for a multisymptom undiagnosed illness manifested by joint pain and allergic rhinitis; the Veteran withdrew his appeal in September 1999 and the decision became final.

2.  Evidence added to the record since the April 1998 rating decision relates to an unestablished fact necessary to the Veteran's claim for service connection for a multisymptom undiagnosed illness manifested by joint pain, and allows the claim to be reopened.

3.  Evidence added to the record since the April 1998 rating decision does not relate to an unestablished fact that is necessary to establish service connection for a multisymptom undiagnosed illness manifested by sinus problems.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision, which denied the Veteran's claims of service connection for a multisymptom undiagnosed illness manifested by joint pain and for a multisymptom undiagnosed illness manifested by sinus problems, is final.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening a claim of entitlement to service connection for a multisymptom undiagnosed illness manifested by joint pain have been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).

3.  The criteria for reopening a claim of entitlement to service connection for a multisymptom undiagnosed illness manifested by sinus problems have not been met.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2015); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The issue of whether new and material evidence has been submitted to reopen the claim for an undiagnosed illness manifested by joint pain is being resolved in the Veteran's favor.  Therefore, any error in notice is harmless error and analysis of whether VA has satisfied its other duties to notify and assist is not needed as it pertains to that claim.

In regards to the issue of whether new and material evidence has been submitted to reopen the claim for an undiagnosed illness manifested by sinus problems, compliant notice was provided to the Veteran letter in December 2007 which included the criteria for reopening a previously denied claim.  The service treatment records are in the claims file and all pertinent VA and private medical treatment records have been obtained and associated with the file.  The Veteran was afforded VA examinations and testified at a Travel Board hearing.  All known and available records relevant to the claim for service connection for an undiagnosed illness manifested by sinus problems have been obtained and associated with the claims file; and the Veteran has not contended otherwise.  The record does not suggest the existence of additional, pertinent evidence that has not been obtained.  Thus, the VA's duty to assist has been met.

II.  New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2015).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claims for service connection for multisymptom undiagnosed illnesses manifested by joint pain and sinus problems were initially denied by the RO in an April 1998 rating decision.  The Veteran withdrew his appeal of this decision and it became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015); see also Bond v. Shinseki, 659 F. 3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2009).

The evidence considered at the time of the April 1998 rating decision consisted of the Veteran's service treatment records (STRs), outpatient treatment records from the Topeka, Kansas VA Medical Center, the report of a VA examination, and the Veteran's documented service in Southwest Asia from December 22, 1990 to May 14, 1991.

Multisymptom undiagnosed illness manifested by joint pain

The RO denied the Veteran's claim for service connection for a multisymptom undiagnosed illness manifested by joint pain because there was no evidence of a chronic disability resulting from an undiagnosed illness.

Evidence added to the record since the April 1998 rating decision includes private and VA medical treatment records that were not previously considered by agency decisionmakers and document a diagnosis of osteoarthritis, which is material because it relates to a fact necessary to substantiate the claim - evidence of a chronic disability.  Accordingly, the claim for service connection for a multisymptom undiagnosed illness manifested by joint pain is reopened.  See Shade, at 118.

Multisymptom undiagnosed illness manifested by sinus problems

The RO denied the Veteran's claim for service connection for allergic rhinitis, to include as due to an undiagnosed illness in April 1998 because the Veteran had been diagnosed with allergic rhinitis, a disability resulting from a known clinical diagnosis, which neither occurred in nor was caused by service.

Evidence added to the record since the April 1998 rating decision consists of post-service private and VA medical treatment records, VA examinations, and the Veteran's hearing testimony.

The Veteran testified at his travel board hearing that he has had sinus problems for years and takes Flonase for these symptoms.

The recently received medical treatment records show treatment for the Veteran's previously diagnosed allergic rhinitis.  All documented sinus symptoms are related to the Veteran's actual medical diagnosis of allergic rhinitis.  While the recently received medical evidence is "new" as it was not previously submitted to agency decisionmakers, it is not material because it does not relate to an unestablished fact necessary to substantiate the claim.  Here, the recently received medical treatment records do not reflect a diagnosis of a sinus problem other than the Veteran's previously diagnosed allergic rhinitis.  There is no evidence showing the Veteran has objective evidence of sinus problems that are signs or symptoms of an undiagnosed illness.  Moreover, there is no evidence linking the Veteran's allergic rhinitis to his military service.  As the new evidence submitted is not material, the claim for service connection for an undiagnosed illness manifested by sinus problems is not reopened, and the current appeal on this issue is denied on that basis.  See 38 U.S.C.A. § 5108.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a multisymptom undiagnosed illness manifested by joint pain is reopened; to this limited extent only, the appeal is granted.

New and material evidence having not been submitted, the claim of entitlement to service connection for an undiagnosed illness manifested by sinus problems is not reopened, and the appeal is denied.


REMAND

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of chronic disability that cannot be attributed to any known clinical diagnosis, but instead results from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021.  See 38 C.F.R. § 3.317(a)(1)(i) (2015).  See also 81 Fed. Reg. 71382 (Oct. 17, 2016).
Effective March 1, 2002, the law affecting compensation for disabilities occurring in Persian Gulf War Veterans was amended.  38 U.S.C.A. §§ 1117, 1118. Essentially, these changes revised the term "chronic disability" to "qualifying chronic disability," and involved an expanded definition of "qualifying chronic disability" to include: (a) an undiagnosed illness, (b) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. 
§ 3.317.

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an undiagnosed illness or a chronic multisymptom illness include: fatigue, unexplained rashes or other dermatological signs or symptoms, headache, muscle pain, joint pain, neurological signs and symptoms, neuropsychological signs or symptoms, signs or symptoms involving the upper or lower respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).

Here, the Veteran contends he experiences a multisymptom undiagnosed illness manifested by joint pain and an undiagnosed illness manifested by gastrointestinal symptoms and kidney problems which he acquired while serving in the Gulf War in late 1990 and in 1991.  The Veteran also asserts he is entitled to a disability evaluation in excess of 10 percent for his service-connected tinea versicolor.

The Veteran's service treatment records, including his entrance physical examination report and his separation physical examination report are negative for any treatment for complaints of joint pain, gastrointestinal symptoms, and kidney problems.

The Board remanded the issues of entitlement to a rating in excess of 10 percent for service-connected tinea versicolor, entitlement to service connection for an undiagnosed illness manifested by joint pain and entitlement to service connection for an undiagnosed illness manifested by gastrointestinal symptoms and kidney problems in December 2015 to obtain outstanding VA treatment records.  The RO obtained the requested records and scheduled the Veteran for a VA Gulf War general medical examination and a VA intestinal conditions examination.  The VA examinations were conducted in June 2016 and the reports of the examinations are associated with the claims file.

As explained below, the Board finds that further development of the claims of service connection for a multisymptom undiagnosed illness manifested by joint pain and for service connection for an undiagnosed illness manifested by gastrointestinal symptoms and kidney problems is required.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(c).

Multisymptom undiagnosed illness manifested by joint pain

The Veteran underwent a VA Gulf War general medical examination in June 2016.  However, the examiner was not asked and did not offer an opinion as to whether the Veteran has any joint pains that are attributable to an undiagnosed illness or a medically unexplained multisymptom illness.

The Veteran testified at his Board hearing that he has experienced joint pain since his discharge from service and that this pain could be attributable to an undiagnosed illness.  Hearing transcript, pp. 5-6.

The Veteran's VA medical records from February 2015 include an orthopedic surgery consult that notes the Veteran has moderate hip arthritis, which the clinician observed to be "very advanced arthritis for someone his age."  Treatment notes indicate the Veteran received an injection of a corticosteroid in his left hip joint in June 2015 to alleviate pain.

There is no opinion of record as to whether any joint pain, to include osteoarthritis, had its onset in service or was due to service in the Gulf.  The Board finds that the Veteran should be afforded a VA examination in connection with this claim pursuant to the standard set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  Id.  On remand, VA should provide an examination and obtain an opinion regarding the nature and etiology of any qualifying chronic disability or undiagnosed illness manifested by joint pain, to include osteoarthritis.

Undiagnosed illness manifested by gastrointestinal symptoms and kidney problems

The Veteran underwent a VA intestinal conditions examination in June 2016.  The examiner noted that the Veteran has been diagnosed with chronic constipation since 1998 and diverticulosis since 2010.  The Veteran reported that his gastrointestinal system "hasn't been right for a long time."  He described his stools as "shoe string" and has tried, unsuccessfully, to change his diet by adding more fiber.  The examiner opined that the Veteran's chronic constipation and diverticulosis are not due to service, including service in Southwest Asia.  The rationale for the examiner's opinion was that the Veteran's service treatment records and available post service treatment records, for the two year period following the Veteran's discharge from service were silent for chronic constipation and diverticulosis.  The examiner further stated that current medical literature does not support a cause and effect relationship between environmental exposure in Southwest Asia and the subsequent development of chronic constipation and diverticulosis in the years following cessation of the exposure.  The examiner determined that there is no current objective evidence that the Veteran's claimed conditions of chronic constipation and diverticulosis are caused or permanently aggravated by his environmental exposures in Southwest Asia, and that these conditions are not Gulf War presumptive conditions.

The VA examiner who performed the VA intestinal conditions examination also conducted the June 2016 VA Gulf War general medical examination.  She stated that the Veteran's gastrointestinal symptoms were addressed in the VA intestinal disabilities examination and, therefore, only considered his complaints of kidney problems in the VA Gulf War general medical examination.  The examiner noted that the Veteran's VA treatment records reflected reports of abdominal and kidney pain.  After reviewing the Veteran's claims file and examining the Veteran, the examiner stated that no undiagnosed illness or medically unexplained chronic multisystem illness attributable to environmental exposure during the Veteran's deployment in Southwest Asia was identified.  The examiner noted a June 2010 VA treatment record which stated that the Veteran has multiple joint pains "for which he has taken enough pain med that his creatinine has increased to 1.4."  The examiner also cited test results from March 2001 and December 2014 showing a 1.4 creatinine level and a 1.5 creatinine level, respectively.  The examiner opined that the Veteran's "chronic renal insufficiency" is less likely caused by or a result of his active duty or a specific exposure event experienced in Southwest Asia as the medical literature does not support a cause and effect relationship between environmental exposures in Southwest Asia and the subsequent development of chronic renal insufficiency in the years following the cessation of the exposure.  The examiner further opined that the Veteran's "chronic renal insufficiency may be due to medication the Veteran uses for nonservice-connected conditions.

Although the VA examiner did provide an opinion, the examiner did not provide a medical statement explaining whether the Veteran's disability pattern is (1) an undiagnosed illness, (2) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis.  Additionally, the examiner did not provide a thorough supporting rationale as to her findings.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, a remand is required to offer a more complete explanation of the Veteran's disability pattern and furnish a thorough rationale that supports the findings.  Thus, on remand, an addendum medical opinion should be obtained.

Rating in excess of 10 percent for service-connected tinea versicolor

The Veteran's service connected tinea versicolor has been assigned a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7813-7806, infections of the skin rated as analogous to dermatitis.  Under Diagnostic Code 7813, the Rating Schedule indicates that the skin disability should be rated based on disfigurement of the head, face or neck, scarring, or dermatitis, depending on the predominant disability.

Under Diagnostic Code 7806, a noncompensable evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of the exposed areas affected, and; no more than topical therapy required during the past 12-month period.  A 10 percent evaluation is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent evaluation is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected; or, when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected; or, when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

In accordance with the Board's December 2015 remand directives, the Veteran was afforded a VA skin diseases examination in February 2016.  The examiner's physical examination revealed skin changes to the Veteran's back and anterior chest that were consistent with classic tinea versicolor.  The examiner observed a "few scattered hypopigmented macules (less than 1 cm each) over the right, more so than left, proximal upper extremities/shoulder regions and upper trunk.  [f]ew with fine scale-c/w SC TINEA VERSICOLOR."  The examiner noted that 5 percent of the Veteran's body area was affected.  The examiner further noted that the Veteran uses Clotrimazole, a topical antifungal cream/lotion for his condition; that and during the prior 12 months he used the medication for 6 weeks or more, but not constantly.

The findings of the VA examination indicate that less than 20 percent of the Veteran's entire body or exposed body area is affected by his service connected tinea versicolor, which does not meet the first criteria for a 30 percent disability evaluation pursuant to Diagnostic Code 7806.  However, the examiner noted that the Veteran has used antifungal cream for 6 weeks or more during the prior 12 month period.  Diagnostic Code 7806 assigns a disability rating of 30 percent based on the use of "systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly during the past 12-month period."  See 38 C.F.R. § 4.118, Diagnostic Code 7806.  Recently the Court held that "the types of systemic treatment that are compensable under Diagnostic Code 7806 are not limited to 'corticosteroids or other immunosuppressive drugs.'  Compensation is available for all systemic therapies that are like or similar to corticosteroids or other immunosuppressive drugs."  Warren v. McDonald, 28 Vet. App. 194, 197 (2016).  In Warren, the Court held that the Board's failure to explicitly make any finding as to whether a specific medication was a systemic therapy like or similar to a corticosteroid or other immunosuppressive drug to warrant a higher disability rating result in a deficient decision and necessitated readjudication.  Id.  Similarly, in the instant case, no medical opinion has been sought to clarify whether or not Clotrimazole is a systemic therapy like or similar to a corticosteroid or other immunosuppressive drug.  The Board finds that, on remand, such an opinion should be obtained before a determination can be made as to whether or not the Veteran meets the criteria for a higher disability rating.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file. 

2.  After any additional records are obtained, to the extent available, schedule the Veteran for a VA examination to ascertain the nature and etiology of any chronic disability or undiagnosed illness manifested by symptoms of joint pain.  Any and all studies, tests, and evaluations deemed necessary should be performed.  The claims file should be made available and reviewed by the examiner prior to the examination.  The examiner must note on the examination report whether the Veteran's claims file, to include a copy of this remand, were reviewed in connection with this examination.

The examiner is asked to provide an opinion as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptoms of joint pain constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's symptoms of joint pain constitute a diagnosable disability.

(c) As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service.
The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to mere speculation, he or she should so state, and further explain which it is not feasible to provide a medical opinion.

3.  After completing the development required by item 1, obtain an addendum opinion from the examiner who evaluated the Veteran in June 2016, or from another appropriate medical professional, to determine the nature and etiology of any chronic disability or undiagnosed illness manifested by gastrointestinal symptoms and kidney problems.  The entire claims file should be reviewed by the examiner and such review should be noted.

The examiner is asked to provide an opinion as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal symptoms and kidney problems constitute an undiagnosed illness or a chronic disability caused by a medically unexplained illness.

(b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's gastrointestinal symptoms and kidney problems constitute a functional diagnosable disability or disabilities.

(c) As to any demonstrated diagnosable disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated disability is etiologically related to or caused by active service.

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to mere speculation, he or she should so state, and further explain which it is not feasible to provide a medical opinion.

If after review of the file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

4.  Obtain a medical opinion from an appropriate VA examiner as to whether Clotrimazole is a systemic corticosteroid or other immunosuppressive medication or, if not, is like or similar to a corticosteroid or other immunosuppressive drug.  The examiner should provide a complete explanation for the opinion.

5.  After completing the above, and conducting any additional development deemed necessary, readjudicate the claims for service connection for a multisymptom undiagnosed illness, to include joint pain, for an undiagnosed illness manifested by gastrointestinal symptoms and kidney problems, and for an increased disability evaluation for service-connected tinea versicolor, in light of all the additional evidence received.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


